Citation Nr: 1223070	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	James D. Padgett, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to June 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period was subsequently extended and has now lapsed; no additional evidence was received.          

The matters of service connection for a left ear hearing loss and for a variously diagnosed psychiatric disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran's right ear hearing acuity was worse than Level I.


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A January 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A July 2007 letter informed the Veteran of rating and effective date criteria.  A December 2010 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in August 2010.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings (including comment on functional impairment) necessary for a proper adjudication of the increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The appropriate rating for hearing impairment is determined under the criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

On September 2007 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
40
35
LEFT
NA
NA
NA
NA
NA

The average puretone threshold was 42 decibels and speech audiometry revealed speech recognition ability of 92 percent in the right.  The Veteran's situation of greatest difficulty was a "lack of clarity of speech."  The diagnosis was moderate rising to mild sensorineural hearing loss (SNHL) in the right ear.  

A May 2009 private audiometric chart notes that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
NA
50
LEFT
NA
NA
NA
NA
NA

An October 2009 VA audiology note notes that the Veteran reported difficulty hearing in noise/group settings and female or children's voices.  He reported that he raised the volume on the T.V. or the radio to hear more clearly.  He endorsed difficulty hearing on the telephone in the right ear.  Associated audiometry notes that speech discrimination testing was conducted using the NU-6 (Northwestern University Auditory Test, No. 6) word list.

On August 2010 VA audiological evaluation, puretone thresholds were:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
35
LEFT
NA
NA
NA
NA
NA

The average puretone threshold was 38 decibels and speech audiometry revealed speech recognition ability of 96 percent in the right ear.  It was noted that the Veteran was permanently disabled and did not have occupational difficulty hearing but that hearing difficulty did affect daily communications with family and watching T.V.  The examiner noted that puretone testing revealed a mild hearing loss in the right ear with excellent speech recognition.  

At the outset the Board notes that the May 2009 private audiometry is not suitable for rating purposes as it does not include puretone thresholds for the 3 KHz frequency.  See 38 C.F.R. § 4.85(d).  Additionally, it used a NU-6 word list for speech discrimination purposes.  See 38 C.F.R. § 4.85(a) (speech discrimination scores for rating purposes must be measured using the Maryland CNC word list).  

Because left ear hearing loss is not service connected, the left ear is assigned a Level I hearing acuity designation.  See 38 C.F.R. § 4.85(f).  When the findings on September 2007 and August 2010 VA examinations are compared to 38 C.F.R. § 4.85 Table VI, they each show Level I hearing acuity in the right ear.  Under 38 C.F.R. § 4.85 Table VII, where there is level I hearing in each ear, a 0 percent rating under Code 6100 is to be assigned.  No certified (suitable for rating purposes) audiometry shows an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  38 C.F.R. § 4.85.  

In light of the foregoing, the Board concludes that a compensable schedular rating for right ear hearing loss is not warranted at any time during the appeal period. 
The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. Throughout the appeal, the Veteran has provided statements describing his hearing, impairment, noting a difficulty hearing voices that lack clarity of speech (including on the telephone) and the need to turn up the radio and T.V. to hear. On August 2010 VA examination, the examiner acknowledged the Veteran's particular problem of difficulty in daily communications with his family and watching T.V.  [It was also noted that the Veteran was otherwise permanently disabled, and therefore his hearing loss did not have occupational impact.]  The examiner noted speech recognition in the right ear was excellent (which does not suggest extraordinary or unusual hearing impairment).  

In exceptional cases where schedular ratings are found to be inadequate, it must be determined whether referral for consideration of an extraschedular evaluation is warranted. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, it must be determined whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization).  If so, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, there is no showing that the schedular criteria do not adequately represent the Veteran's disability picture.  There is no evidence of functional impairment inconsistent with the schedular rating assigned, and the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the record does not show and the Veteran has not alleged unemployability due to his service-connected right ear hearing loss disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

[The Board observes that the Veteran has a pending claim of service connection for left ear hearing loss which requires further development; should he be awarded service connection for the left ear disability, the matter of the rating for hearing loss would be revisited the rating for hearing loss as a bilateral entity.]


ORDER

A compensable rating for right ear hearing loss is denied.


REMAND

Regarding the matters of service connection for left ear hearing loss and for a variously diagnosed psychiatric disability, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Left ear hearing loss

The August 2010 VA examiner noted that audiometric test results on induction and separation from service showed normal hearing and that it was her opinion that the Veteran's hearing loss was less likely as not caused by noise exposure in service.  The Board notes that the opinion does not contain an adequate explanation of rationale; the examiner did not explain why the clinical data (of normal hearing at induction and separation) support her conclusion.  Accordingly, further explanation is necessary.  



	Variously diagnosed psychiatric disability

The Veteran testified and the record shows that he was stabbed "repeatedly in the abdomen" in 1998 in Philadelphia and was hospitalized for two days.  Private treatment records note that the Veteran had flashbacks regarding the 1998 stabbing.  The hospitalization and follow-up records associated with this traumatic event (which was noted to be a stressor by the July 2010 VA psychiatric examiner) are outstanding pertinent evidence and must be secured.  Additionally, the Veteran has reported that he saw numerous psychiatric treatment providers from 1981 to the present.  The RO secured private psychiatric treatment records from October 2004 to May 2006.  While attempts to secure the remaining records have been made, many of the requests received no response; hence there are outstanding records that have not been secured or certified to be unavailable.  

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (including identifying information and releases for private treatment records) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for hearing loss and psychiatric disability from December 2010 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for left ear hearing loss, for psychiatric disability, and for the 1998 stabbing incident, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are: (1) complete treatment records from the Veteran's hospitalization in 1998 due to a stabbing incident and all follow-up treatment; (2) complete treatment records prior to 2004 and from 2006 from the psychiatric treatment providers identified by the Veteran.  

If the Veteran does not respond with the complete information and releases sought, the claim must be further processed under 38 C.F.R. § 3.158(a).  If he responds, the RO should secure complete pertinent clinical records from all sources identified.  Negative responses and certifications of unavailability must be associated with the claims file.  

If any private provider does not respond to a VA request for records sought, the Veteran must be so advised, and advised further that it is his responsibility to ensure that private records are received. 

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should then return the Veteran's claims folder (to include this remand) to the August 2010 VA examiner for a more detailed explanation of the rationale for the opinion then offered.  The examiner must explain the significance of her notation that the Veteran had normal hearing on induction and separation (i.e. why those facts support her conclusion that the Veteran's current left ear hearing loss is unrelated to his service), and citing to supporting medical text/treatise, as appropriate. 

If that examiner is unavailable to provide the further explanation sought, the RO should arrange for another examination (by an appropriate provider) to secure the opinion/explanation sought. 

3. If and only if, the development for records sought above is completed in full, the RO should return the claims folder to the July 2010 VA psychiatric examiner for an addendum to the opinion then offered, encompassing the newly received evidence.  The examiner should review the claims file and specifically the newly received evidence and note whether the opinion warrants change based on the new evidence received,.  

If the July 2010 VA psychiatric examiner is unavailable, the RO should arrange for claims file to be reviewed by another appropriate provider to secure the opinion sought.

4. The RO should then re-adjudicate the claims (under 38 C.F.R. § 3.158(a) if applicable).  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


